Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendment filed 12/16/20 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 2, 5, 7, 9, 10, 13, 15, 16, 17, 18, 21, and 23 have been amended. Claims 1-23 remain pending in the application. 

Claim Interpretation
Claim 23 is being interpreted as invoking 112(f) as previously discussed in the Office Action mailed 3/5/20 and as recognized by the Applicant in the Response.

Claim Rejections - 35 USC § 112
Applicant’s amendments/remarks made in the Response with respect to the 112(a) rejections raised in the have been fully considered, however, they are not persuasive. Specifically, Applicant points to [0076]-[0077], and [0080] of the originally filed Specification for disclosing support for the rules, models, simulations, and algorithms utilized by the amended claims. [0076] discloses that the digital twin can be used in simulation of the patient and that it can be visualized as an avatar. [0077] discloses using the digital twin to generate a risk profile “based on information stored and/or otherwise modeled in the digital twin”. [0080] discusses that the digital twin “improves existing modeling of patient information.” However, none of these paragraphs provide any insight into the black box that is the functional language of the claims as discussed in the Office Action and again below. Therefore, the 
Applicant’s amendments/remarks made in the Response with respect to the 112(b) rejections raised in the have been fully considered and as a result some of the 112(b) rejections raised in the Office Action have been removed and some are maintained. Further, new 112(b) rejections are now raised in light of the amendments made in the Response.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. See MPEP § 2161.01. Specifically, for software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be 
Claim 1 recites the phrase “the at least one data structure to feed a plurality of artificial intelligence models that are trained and tested using data from the at least one data structure and deployed to form a digital representation of the first patient, ... each of the plurality of artificial intelligence models representing at least one of a structure or a function of a respective patient body system and operating in an associated virtual space”. However, the specification lacks sufficient support in the disclosure for what computer components and/or rules/algorithms (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. Examiner notes that although the specification and now the amended claims recite that the digital representation of the first patient is created using a “each of the plurality of artificial intelligence models representing at least one of a structure or a function of a respective patient body system and operating in an associated virtual space” each of these AI models amount to black boxes as there is no further disclosure in the specification as to what the AI models are and how they operate to achieve the end result of a digital representation of the patient. As such claim 1 is rejected under §112(a) for failing to comply with the written description requirement. Further, claims 9, 17, and 23 recite substantially similar limitations as those raised for claim 1 and thus are rejected for substantially the same reasons.
Claim 1 recites the phrase “the plurality of artificial intelligence models instantiating one or more rules to generate, using the processor, a simulation in the associated virtual space, the simulation output for a patient health outcome based on modeling of at least one of a condition, a progression, or a treatment using data from the at least one data structure of the patient digital twin according to the one or more rules defined in the plurality of artificial intelligence models”. However, the specification lacks sufficient support in the disclosure for what computer components and/or rules/algorithms (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. Examiner notes that although the specification and now the amended claims recite that the AI models are instantiated by rules and are used to generate a simulation that then generates a recommendation, there is no further disclosure in the specification as to specifically what AI models, algorithms, steps/procedures, rules are used to reach the end result and instead the claim recitations and the specification amount to a black box being used to perform the steps to bridge the gap. As such claim 1 is rejected under §112(a) for failing to comply with the written description requirement. Further, claims 9 and 17 recite substantially similar limitations as those raised for claim 1 and thus are rejected for substantially the same reasons.
Claim 1 recites the phrase “the recommendation output to trigger one or more algorithms to be executed via a first system resulting in an actionable output sent to a second system”. However, the specification lacks sufficient support in the disclosure for what computer components and/or rules/algorithms (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. Examiner notes that although the specification, e.g., [0057] of Applicant’s originally filed specification, and now the amended claims recite that one or more algorithms are executed by a first system that result in actionable output sent to a second system, there is no further disclosure in the specification as to specifically what algorithms, steps/procedures, rules are used to reach the end result and instead the claim recitations and the claim 1 is rejected under §112(a) for failing to comply with the written description requirement. Further, claims 9, 17, and 23 recite substantially similar limitations as those raised for claim 1 and thus are rejected for substantially the same reasons.
Furthermore, the phrase “the recommendation output to trigger one or more algorithms to be executed via a first system resulting in an actionable output sent to a second system” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, although [0057] of the originally filed Specification discloses utilizing one or more algorithms “on, in, or with respect to the patient digital twin”, it is these algorithms that create the output. There is no disclosure in the originally filed specification of one or more algorithms that are triggered by the recommendation output to be executed by the first system resulting in an actionable output sent to a second system, and therefore, the phrase is interpreted to be new matter. Further, claims 9, 17, and 23 recite substantially similar limitations as those raised for claim 1 and thus are rejected for substantially the same reasons.

Claim 3 recites the phrase “wherein the at least one data structure includes an umbrella patient body data structure and a plurality of data structures nested within the umbrella patient body data structure, each of the plurality of data structures corresponding to a respective artificial intelligence model modeling a body system, the patient digital twin to enable separate analysis of the umbrella patient body data structure and the plurality of body system data structures.” However, the specification lacks sufficient support in the disclosure for what computer components and/or rules/algorithms (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in claim 3 is rejected under §112(a) for failing to comply with the written description requirement. Further, claims 11 and 19 recite substantially similar limitations as those raised for claim 3 and thus are rejected for substantially the same reasons.
Any claim not specifically addressed under 112(a) is rejected as being dependent on a claim rejected under 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 8, 11, 16, 19, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 3, 11, and 19, the phrase “umbrella patient body data structure” renders the claim indefinite as it is unclear what the phrase means and thus what the scope of the claim might be. Is any data structure that contains a substructure considered to be an umbrella body?

Regarding claim 23, the phrase “the at least one data structure” renders the claim indefinite because it lacks antecedent basis. For the sake of compact prosecution, “the at least one data structure” phrase is interpreted to mean “at least one of the first data structure, second data structure, third data structure, fourth data structure, and fifth data structure”.
Regarding claim 23, the phrase “to trigger a trigger one or more algorithms ...” renders the claim indefinite because it is not grammatically correct and therefore the scope of the claim cannot be determined. For the sake of compact prosecution “to trigger a trigger one or more algorithms ...”  is interpreted to mean “to trigger one or more algorithms”.
Any claim not specifically addressed under 112(b) is rejected as being dependent on a claim rejected under 112(b).

Claim Rejections - 35 USC § 101
Applicant’s amendments and remarks included in the Response directed toward the 101 rejection of the claims have been fully considered and are persuasive. Therefore, the rejection is withdrawn. As currently amended the claims recite training and implementing an interactive visualization that simulates a patient digital twin to generate a recommendation output and thus are interpreted as not reciting an abstract idea because the claimed limitations cannot be performed in the human mind or with pencil and paper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11-17, and 19-23, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable under Diaz et al., “Roadmap for the Digital Patient,” Empirica Gesellschaft für Kommunikationsund Technologieforschung mbH, Seventh Framework Programme, pp. 1-136 (October 2013) (hereinafter “Diaz”) (Examiner notes that although there are physically 136 pages in the document, for ease of reference, the page citations below are to the numbers on the page and not the physical page numbers, e.g., p. 11 of 136 would be referred to as A-vii) in view of STEP Consortium “Seeding the EuroPhysiome: A Roadmap to theVirtual Physiological Human,” pp. 1-107 (2007) (hereinafter “STEP”) (Examiner similarly notes that there are 107 pages however page citations are to the numbers on the page).
Regarding claim 1, Diaz discloses an apparatus comprising: 
a processor and a memory, the processor to configure the memory to form a patient digital twin of a first patient (p.83 col 2 ¶2 discloses using a computer, i.e., processor and memory, to create a 3D model of a digital patient, i.e., a digital twin. See generally p.83-86: 7.1.3 Atherosclerosis: acute coronary syndrome), 
the patient digital twin including at least one data structure created from a combination of sensor data received from at least one sensor in communication with the patient digital twin (p. 81 - “What could happen in 2018?” discloses using patient data that is transferred from a wearable sensor to a computer run a simulation, i.e., the sensor is in communication with a simulator program, i.e., digital twin, to determine a patient outcome, which is further supported by the disclosure of p. 82 – “What could happen in 2023” which discloses the sensor is in direct communication with the patient simulator. See also p. A-ii “About this report” & p. 22 “Mobile”), patient medical record data, image data, genetic information, and historical information (; p.85 “EHR integration note” & “What could happen in 2023?” disclose building the model for the patient using the patients EHR, interpreted to be medical record data which can include “elements of his genetic profile”, i.e., genetic information, and “images of his heart”, i.e., image data, and a wide diversity of EHRs of previous patients, i.e., historical information – the combination of patient data and historical data is extracted from the various files and used to create the model, which is interpreted to be a data structure. See generally pp. 61-63 User interfaces and complex workflows: what is behind the Patient Avatar?; p.83-86: 7.1.3 Atherosclerosis: acute coronary 
the patient digital twin instantiating one or more rules to generate, using the processor, a simulation in the associated virtual space, the simulation generating a recommendation output for a patient health outcome based on modeling of at least one of a condition, a progression, or a treatment using data from the at least one data structure of the patient digital twin according to the one or more rules defined in the plurality of models (p. 85: EHR integration note - discloses that the virtual modeling, i.e., simulation, is based on virtual physiological modelling algorithms, interpreted as a plurality of models instantiating one or more rules to generate a simulation in a virtual space. p. 85: What could happen in 2023? discloses that based on the simulations generated by the models instructed by one or more rules, interpreted as parameters e.g., cholesterol levels, blood pressure, stress levels, etc., the doctors scheduled another procedure, interpreted to be a recommendation for a patient health outcome including modeling condition, progression, and treatment, to deal with the modeled plaque progression. See generally p.83-86: 7.1.3 Atherosclerosis: acute coronary syndrome. Further, p. 82: What could happen in 2023? Discloses transferring activity data from a user’s mobile device to a personal health forecasting program, interpreted as a user’s digital twin or part thereof, and based on the activity data, outputting a recommendation to the user’s phone, e.g., take a new stability assessment.) the recommendation output to trigger one or more algorithms to be executed via a first system resulting in an actionable output sent to a second system (p. 82: What could happen in 2023? Discloses that the digital twin determines that a recommendation for a new stability test is required based on received data and that triggers the recommendation to be output from the digital twin, interpreted as the first system, to the user’s phone, interpreted as a second system and that the recommendation includes an actionable output, e.g., perform a stability assessment. Examiner notes 

Diaz does not explicitly disclose arranged in the at least one data structure to feed a plurality of artificial intelligence models to form a digital representation of the first patient, each of the plurality of artificial intelligence models representing at least one of a structure or a function of a respective patient body system and operating in an associated virtual space, the plurality of artificial intelligence models instantiating one or more rules to generate a simulation.
STEP teaches that it was old and well known in the art of modelling and simulation, before the effective filing date of the claimed invention, for the at least one data structure to feed a plurality of artificial intelligence models to form a digital representation of the first patient (p.36, 5.4.2.2.  Modelling – discusses using neural networks, interpreted as artificial intelligence models, to process large databases, interpreted as data structures, of information to run the models. See also p. 14 Tools for model development, pp. 15-16 Decision-making system, p. 43, 6.3.1.7. Model identification and parameter estimation and p. 51 Large data and information processing.), each of the plurality of artificial intelligence models representing at least one of a structure or a function of a respective patient body system and operating in an associated virtual space (p. 33 5.4.1.2. Establishment of Standards for the Construction of Modelling “Services” – p. 34 5.4.1.4 Development of a Collection of “Core Models” & p. 61 - Fig. 7.1 – teach that the virtual patient is made up multi-scale hierarchical models, i.e., nested models, which as discussed on p. 36 - 5.4.2.2. requires artificial intelligence models, and those nested models are utilized for simulation in associated virtual spaces by processing tools and in clinical support in performing patient specific multi-scale modelling and simulation utilizing decision making algorithms, interpreted as a plurality of artificial intelligence patient models that represent at least one structure or a function, e.g., organ, tissue, etc, to make predictions on patient conditions, progressions, or 
Therefore, it would have been obvious to one of ordinary skill in the art of modelling and simulation, before the effective filing date of the claimed invention to modify the modelling system disclosed by Diaz to incorporate the at least one data structure to feed a plurality of artificial intelligence models to form a digital representation of the first patient, each of the plurality of artificial intelligence models representing at least one of a structure or a function of a respective patient body system and operating in an associated virtual space, the plurality of artificial intelligence models instantiating one or more rules to generate a simulation as taught by STEP in order to enable investigation of the human body as a single complex system and to share observations, derive predictive hypotheses from them and to integrate them into a constantly improving understanding of human physiology/pathology, e.g., see STEP p. 6, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 3, depending on claim 1, Diaz discloses on p. 85: What could happen in 2023? that the model of the heart is part of the his digital patient model which seems to suggest that the heart model is a portion of the larger digital twin on the whole and that the heart model is enabled for individual analysis/simulation, however, wherein the at least one data structure includes an umbrella patient body data structure and a plurality of data structures nested within the umbrella patient body 
STEP teaches that it was old and well known in the art of analyzing data, before the effective filing date of the claimed invention, for the data structure to include an umbrella patient body data structure and a plurality of data structures nested within the umbrella patient body data structure, each of the plurality of data structures corresponding to a respective artificial intelligence model modeling a body system, the patient digital twin to enable separate analysis of the umbrella patient body data structure and the plurality of body system data structures (largely as discussed above in claim 1, Fig. 7.1 discloses system is fed by the EP database, i.e., data structure, that contains data to feed the multilevel architecture, interpreted as an umbrella patient body data structure, made up of multiple levels, e.g., genomic, molecular, cellular, tissue, organ levels, interpreted as the plurality of nested data structures within the umbrella patient body data structure; p. 61 Fig. 7.1 – discloses that the virtual patient is made up multi-scale hierarchical models, i.e., nested models, which as discussed in 5.4.2.2. requires artificial intelligence models, and those nested models are utilized by processing tools, interpreted as the data structures are fed to, i.e. correspond to, respective AI models to model each of the multilevel/hierarchical body systems; pp. 61-62 Multilevel EuroPhysiome discusses in the example running a series of simulations at multiple levels of the system, e.g., the cellular, tissue, and organ level, using advanced decision-making algorithms, interpreted as AI models, to produce a predictive report, which is interpreted as the system is enabled for separate analysis of the umbrella patient body data structure and the plurality of body system data structures. See also p. 33 5.4.1.2. Establishment of Standards for the Construction of Modelling “Services” – p. 35 5.4.1.4 Development of a Collection of “Core Models”) to allow models to be used individually or linked for larger models, see e.g., STEP p. 33 5.4.1.2.


Regarding claim 4, depending on claim 1, Diaz further discloses wherein data in the at least one data structure of the patient digital twin is verified for accuracy (pp. 24-25, “2.6 Data certification” discloses validating and certifying data used to build the digital twin to insure accuracy, e.g., machine learning can be used to predict incorrect values in electronic medical records).  

Regarding claim 5, depending on claim 1, Diaz further discloses wherein the interactive visualization of the patient and associated patient digital twin data is a time-based, interactive avatar of the patient (p. 63 – p. 64 “5.5 Visual Analytics” discloses graphically displaying the digital patient as in interactive visualization which is a representation of the patient; p. A – ii “About this report” discloses that a patient avatar represents the patient digital twin; p. 61 - 5.4.1 “Health Avatars for citizens” discloses that the digital twin uses space-time scales, i.e., is time-based & p. 85 – “EHR integration note” discloses that the digital twin is created using multiple time points, i.e., is time-based. See also p. 85: What could happen in 2023?).  

Regarding claim 6, Diaz further discloses wherein the patient digital twin generates a risk profile to interact with the one or more rules to generate the recommendation for the patient health outcome (pp. 61-62: User interfaces and complex workflows: what is behind the Patient Avatar? Discloses generating a risk profile that is then integrated into the patient profile which is used for making recommendations to patients. See also p. 85: What could happen in 2023?).  

Regarding claim 7, depending on claim 1, Diaz further discloses wherein the data structure of the patient digital twin is further created from a combination with at least one of laboratory information, demographic data, or social history (p. 85: What could happen in 2023? Discloses integrating blood tests, interpreted to be laboratory information, into the patient digital twin, i.e., the data structure).  

Regarding claim 8, depending on claim 1, Diaz further discloses wherein the apparatus improves the patient digital twin through interaction with at least one of digital medical knowledge, access to care, social determinant, personal choice, or cost (p. 82 “What could happen in 2023” discloses incorporating local weather forecasts into the Personal Health Forecasting program, interpreted as a digital twin, using the GPS coordinates from the users phone to determine what the weather is/will be in order to influence making a recommendation to the user of using anti-slip footwear because she is at risk of falling on ice based on her stability index. Examiner notes that local weather forecasts are interpreted as one example of a social determinant used to improve the digital twin.).

Claim 9 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above. The only difference between claim 9 and claim 1 is in  1 

Claims 11 and 19 recite substantially similar limitations as those already addressed in claim 2, and, as such, are rejected for substantially the same reasons as given above.

Claims 12 and 20 recite substantially similar limitations as those already addressed in claim 4, and, as such, are rejected for substantially the same reasons as given above.

Claims 13 and 21 recite substantially similar limitations as those already addressed in claim 5, and, as such, are rejected for substantially the same reasons as given above.

Claims 14 and 22 recite substantially similar limitations as those already addressed in claim 6, and, as such, are rejected for substantially the same reasons as given above.

Claim 15 recites substantially similar limitations as those already addressed in claim 7, and, as such, are rejected for substantially the same reasons as given above.

Claim 16 recites substantially similar limitations as those already addressed in claim 8, and, as such, are rejected for substantially the same reasons as given above.


Diaz further discloses 20176/318830providing, using the processor, access to the patient digital twin in the memory via a graphical user interface for query and simulation (p. 63 – p. 64 “5.5 Visual Analytics” discloses providing a GUI to the user to run simulations on the digital twin. See also p. 85: What could happen in 2023? For a discussion of how the doctor can interact with the patient digital twin to run simulations. See also p. 60-61.).  

Regarding claim 23, Diaz discloses a system comprising: 
a means  for configuring a memory according to a digital twin of a physical patient, the digital twin including (p.83 col 2 ¶2 discloses using a computer, i.e., processor and memory, to create a 3D model of a digital patient, i.e., a digital twin. See generally p.83-86: 7.1.3 Atherosclerosis: acute coronary syndrome): 
a first data structure including medical record data; a second data structure including image data; a third data structure including genetic information; a fourth data structure including historical information; and a fifth data structure including sensor data received from at least one sensor in communication with a patient digital twin (p.85 “EHR integration note” & “What could happen in 2023?” disclose building the model for the patient using the patients EHR, interpreted to be medical record data which can include “elements of his genetic profile”, i.e., genetic information, and “images of his heart”, i.e., image data, and a wide diversity of EHRs of previous patients, i.e., historical information – the combination of patient data and historical data is extracted from the various files and used to create the model, which is interpreted to be data structures 1-4. See generally pp. 61-63 User interfaces and 
wherein the first data structure, second data structure, third data structure, fourth data structure, and fifth data structure are related in combination in the memory to feed a plurality of models that are trained and tested using data from the first data structure, second data structure, third data structure, fourth data structure, and fifth data structure and deployed to form the digital twin providing a digital representation of the physical patient (p. 85: What could happen in 2023? discloses building a digital representation of the patient’s heart, i.e., a patient digital twin, as part of the overall digital patient model that can be run through a multitude of simulations. P. 84 – Infrastructure bullet 1 discloses building a model using information from a variety of information systems, i.e., the above discussed data structure 1-5, e.g., ECG data, demographic data, LABS data, etc. p. 85: EHR integration note - discloses that the modeling is based on modelling algorithms, interpreted as a plurality of models being fed data. See generally p.83-86: 7.1.3 Atherosclerosis: acute coronary syndrome. Pp. 71 -72 – “6.2.3 – Clinical utility validation” – disclose that the models trained and tested by using “real patient data” ... ”to test recommendations against established practice” utilizing “large clinical databases (EHRs) containing relevant patients with outcomes that are already known”, which is interpreted as training and testing the models using patient data, i.e., data structures, which are then deployed/used. See also pp.72-73 “Verification, validation, technology assessment”.), the digital twin arranged to form an interactive visualization associated with the digital representation from the at least one data structure 
Diaz does not explicitly disclose wherein the data structures are related in combination in the memory to feed a plurality of artificial intelligence models to form a digital representation of the first patient, the plurality of artificial intelligence models representing at least one of a structure of a function of a respective patient body system and operating in an associated virtual space.
STEP teaches that it was old and well known in the art of modelling and simulation, before the effective filing date of the claimed invention, for the at least one data structure to feed a plurality of artificial intelligence models to form a digital representation of the first patient (p.36, 5.4.2.2.  Modelling – discusses using neural networks, interpreted as artificial intelligence models, to process large databases, interpreted as data structures, of information to run the models. See also p. 14 Tools for model development, pp. 15-16 Decision-making system, p. 43, 6.3.1.7. Model identification and parameter estimation and p. 51 Large data and information processing.), the plurality of artificial intelligence models representing at least one of a structure of a function of a respective patient body system and operating in an associated virtual space (p. 33 5.4.1.2. Establishment of Standards for the Construction of Modelling “Services” – p. 34 5.4.1.4 Development of a Collection of “Core Models” & p. 61 - Fig. 7.1 – teach that the virtual patient is made up multi-scale hierarchical models, i.e., nested 
Therefore, it would have been obvious to one of ordinary skill in the art of modelling and simulation, before the effective filing date of the claimed invention to modify the modelling system disclosed by Diaz to incorporate the at least one data structure to feed a plurality of artificial intelligence models to form a digital representation of the first patient, each of the plurality of artificial intelligence models representing at least one of a structure or a function of a respective patient body system and operating in an associated virtual space, the plurality of artificial intelligence models instantiating one or more rules to generate a simulation as taught by STEP in order to enable investigation of the human body as a single complex system and to share observations, derive predictive hypotheses from them and to integrate them into a constantly improving understanding of human physiology/pathology, e.g., see STEP p. 6, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 2, 10, and 18, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of STEP and further in view of H. Shin et al., "Deep Convolutional Neural Networks for Computer-Aided Detection: CNN Architectures, Dataset Characteristics and Transfer Learning," in IEEE Transactions on Medical Imaging, vol. 35, no. 5, pp. 1285-1298, May 2016 (hereinafter “Shin”).
Regarding claim 2, depending on claim 1, the Diaz/Step combination discussed above in claim 1 discloses wherein the patient digital twin is generated using EHR data including image data. See Diaz p. 84 which discloses, e.g., that the comprehensive digital patient model is built using image data; See also generally pp. 60-62 which further discusses using/processing image data.
 Diaz/Step does not explicitly disclose the wherein the patient digital twin is improved by transfer learning via a machine learning model.  
	Shin teaches that it was old and well known in the art of processing medical data to improve image processing by transfer learning via a machine learning model (p. 1285 - Abstract teaches that convolutional neural networks, interpreted as a machine learning model can implement “transfer learning” to improve image recognition. Further, 1290 – C. Training Protocols and Transfer Learning discloses that CNN transfer learning results in better performing models) to make “medical image recognition tasks more effective”. See Shin 1290 – C. Training Protocols and Transfer Learning.
	Therefore, it would have been obvious to one of ordinary skill in the art of making recommendations to patients before the effective filing date of the claimed invention to modify the system for developing and implementing a patient digital twin that utilizes patient medical image data as taught by the modified combination of Diaz/STEP to improve image processing by transfer learning via a machine learning model as taught by Shin in order to make “medical image recognition tasks more effective”, e.g., see Shin 1290 – C. Training Protocols and Transfer Learning, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.



Response to Arguments
Applicant’s arguments directed toward the art rejections 103 of claims 1-23 have been fully considered but they are not persuasive. 
Initially, in response to Applicant’s statement that “[w]hile Diaz generally notes the desirability of an information technology (IT) infrastructure and digital patient” and “Diaz notes that such a digital twin is in its infancy and provides a vision, rather than an implementation”, Examiner notes that prior art is not being examined for patentability, and as a result, there is no enablement requirement for the reference to be considered as proper prior art. See Response p. 21.
Applicant then states, on pp. 21-22, that:
Diaz provides no teaching or suggestion of a patient digital twin including at least one data structure to feed a plurality of artificial intelligence models to form a digital representation of the first patient arranged to form a visualization associated with the digital representation from the at least one data structure and use the visualization and the at least one data structure for query and simulation, wherein each artificial intelligence model represents at least one of a structure or a function of a respective patient body system and operating in an associated virtual space, as set forth in claim 1, to generate a recommendation output to trigger one or more algorithms to be executed via a first system resulting in an actionable output sent to a second system. Diaz provides no discussion of sensor interaction with a patient digital twin to obtain sensor data to form the artificial intelligence models of the digital twin, as set forth in claim 1. Diaz also fails to teach or suggest generating a recommendation output to trigger one or more algorithms to be executed via a first system resulting in an actionable output sent to a second system, as set forth in claim 1. 
As such, Diaz fails to anticipate the apparatus of claim 1. While not used to reject claim 1, Lehrbach fails to remedy the many deficiencies of Diaz with respect to claim 1. Diaz, taken alone or in combination with Lehrbach cannot provide a prima facie case of obviousness with respect to claim 1. Claim 1 and all claims depending therefrom are allowable over the references of record.  
Initially, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art 
Therefore Applicant’s arguments with respect to the art rejections of claims 1-23 are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433.  The examiner can normally be reached on Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686         

/DEVIN C HEIN/Examiner, Art Unit 3686                                                                                                                                                                                                                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the differences in the preamble between claims 1 and 8 are given no patentable weight because (a) applicant did not rely on this phrase to define the invention (b) the phrase is not essential to understand limitations or terms in the body of the claim and (c) the body of the claim defines a structurally complete invention. MPEP 2111.02.